Chalmers, J.,
delivered the opinion of the court.
One Cluff Simms was, by that name, indicted for the offence of unlawful retailing, and entered into a recognizance with appellant Pounds as his surety. Failing to appear judgment nisi was taken against him and his surety jointly in the sum of one hundred dollars. A scire facias issued upon this judgment, correct in all its recitals,, except that it recited the judgment nisi as having been taken against E. Cluff Sims, thus prefixing a new initial to the name of the' principal. The writ was served upon the surety Pounds, but not upon the principal.
An alias writ of scire facias was then issued, which was likewise served upon the surety, but not upon the principal. This alias writ was fatally defective in failing properly to recite the judgment nisi in several particulars. At the next term of the court Pounds appeared and moved to quash the *928scire facias upon grounds which were in the main applicable only to the alias writ. His motion was overruled by the court. He then filed a plea of nul tiel record, averring that no such bond and judgment were of record as were set out in the scire facias; to which plea the court sustained a demurrer, upon the ground that the plea was double in attacking in a single plea both the recognizance and the judgment nisi based upon it. This was erroneous. It was decided in Ditto’s Case, 30 Miss. 126, and Rhonimus’ Case, 47 Miss. 314, that objections to the recognizance could not be raised by demurrer after a judgment nisi, but could under a plea of nul tiel record; and while the distinction seems illogical it must be accepted as well settled by our cases. Of course that to which a plea of nul tiel record is appropriate must purport at least to be a record, so that when the plea in this case sought to attack both the recognizance and the judgment nisi, it was not double in the sense of combining two separate pleas, but was rather an averment of two defects in one and the same record, and was not demurrable.
The case must be reversed, and when remanded the writ of scire facias, which is both pleading and process, should by leave of court be so amended as to conform strictly to the judgment nisi.
In this way all questions as to variance may be avoided. Tucker v. The State, 55 Miss. 452.
Reversed and remanded.